DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The written description provides corresponding structure for the “vehicle state detecting device” as elements 12 and 13, for the “external environment information acquisition device” as element 7, for the “input/output device” as element 14, and for the “brake input member” as element 24. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (JP 2019043174 A) [hereinafter “Akita”] [note that the English translation provided by Applicant on 5/15/2020 is being relied upon herein] in view of Lavoie (United States Patent Application Publication No. US 2016/0264137 A1).

Regarding claim 1, Akita teaches a parking assist system (see Figure 1), comprising:
a control device (vehicle control device 9) configured to control an autonomous parking operation to move a vehicle autonomously to a prescribed target parking position (see [0006], [0020]-[0021], [0025], and [0028]-[0037]); and
a vehicle state detecting device configured to detect a state of the vehicle (brake sensor 104 and peripheral object detection sensor 5; see [0015] and [0023]),
wherein during control of the parking operation, when the control device determines that the state of the vehicle detected by the vehicle state detecting device is a prohibition state in which the parking operation should be prohibited, the control device executes a prohibition deceleration process to decelerate the vehicle so as to stop the vehicle (see [0042]-[0044]). 


Lavoie generally also teaches vehicle control system for controlling a vehicle during a parking maneuver (see Abstract). Lavoie teaches the parking system 26 is configured to automatically control the vehicle to park the vehicle at a target parking position (see at least [0022]-[0024]), similar to Akita. Lavoie teaches that while the autonomous parking maneuver being executed, the deceleration of the vehicle is limited to a lower value than during normal operation of the vehicle (see at least [0033]-[0035] and [0039]). Lavoie teaches that this reduces the amount of suspension rocking and improves occupant comfort during the maneuver (see [0039]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Akita such that the control device is configured to set an upper limit on deceleration of the vehicle in the prohibition deceleration process to be larger than an upper limit on deceleration of the vehicle in a stop operation to stop the vehicle at the target parking position, in view of Lavoie, as Lavoie teaches reducing the limit on deceleration during execution of a parking maneuver as compared to any other operation of the vehicle improves occupant comfort. 

Regarding claim 2, the combination of Akita and Lavoie does not expressly teach the control device is configured to set an upper limit on a change rate of the deceleration of the vehicle in the prohibition deceleration process to be larger than an upper limit on a change rate of the deceleration of the vehicle in the stop operation to stop the vehicle at the target parking position. 
However, Lavoie notes that the maximum deceleration of the vehicle during a parking maneuver is reduced in order to provide a “smooth stop” (see [0035]) and that the output torque is “progressively 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Akita and Lavoie to set an upper limit on a change rate of the deceleration of the vehicle in the prohibition deceleration process to be larger than an upper limit on a change rate of the deceleration of the vehicle in the stop operation to stop the vehicle at the target parking position because Lavoie teaches the desired goal is to maximize smoothness of the vehicle motion during the parking maneuver. Therefore, one of ordinary skill in the art would understand that be reducing the jerk during a parking maneuver, by setting the upper limit on a change rate of the deceleration of the vehicle to be larger during normal operation than during parking maneuver operation in order to achieve the desired smoothness of the vehicle motion. 

Regarding claim 3, the combination of Akita and Lavoie further teaches the control device is configured to set the upper limit on the deceleration of the vehicle in the prohibition deceleration process to be larger than an upper limit on deceleration of the vehicle in a switching operation for switching a travel direction of the vehicle during the parking operation (see [0033]-[0035] and Figure 3 of Akita to see that switching travel direction of the vehicle occurs during the parking operation; as noted above in the rejection of claim 1, the combination of Akita and Lavoie teaches that the upper limit on deceleration is larger in normal operation, i.e. during the prohibition deceleration process, than during the parking operation). 

Regarding claim 4, the combination of Akita and Lavoie further teaches an external environment information acquisition device configured to acquire surrounding information of the vehicle (peripheral object detection sensor 5 of Akita; see [0015] of Akita), wherein during the control of the parking 

Regarding claim 5, the combination of Akita and Lavoie does not expressly teach the control device is configured to set an upper limit on a change rate of the deceleration of the vehicle in the urgent deceleration process to be larger than an upper limit on a change rate of the deceleration of the vehicle in the prohibition deceleration process. 
However, Lavoie notes that the maximum deceleration of the vehicle during a parking maneuver is reduced in order to provide a “smooth stop” (see [0035]) and that the output torque is “progressively reduced” ([0036]) in order to achieve this desired result. One of ordinary skill in the art knows that the change rate of deceleration, also known as the “jerk”, is a measure of smoothness of motion. Lavoie further teaches greater deceleration is performed when an obstacle is detected as compared to when an obstacle is not detected, resulting in an increase in rocking and decrease in comfort (see [0041]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Akita and Lavoie to set an upper limit on a change rate of the deceleration of the vehicle in the urgent deceleration process to be larger than an upper limit on a change rate of the deceleration of the vehicle in the prohibition deceleration process because Lavoie teaches that when an obstacle is detected, more sudden braking can be applied and smoothness can be disregarded as compared to when no obstacle is detected (see [0041]). Therefore, it would have been obvious to a person having ordinary skill in the art to increase the jerk limit during urgent braking when an obstacle is present as compared to the prohibition deceleration process due to 

Regarding claim 8, the combination of Akita and Lavoie further teaches an input/output device configured to receive an input by an occupant and to present information to the occupant (touch panel 61, operation input device 6, and notification device 7 of Akita; see [0016]-[0018] of Akita); and a brake input member configured to receive a brake operation of the vehicle by the occupant (brake pedal in [0013] of Akita), wherein after the control device stops the vehicle by executing the prohibition deceleration process, the input/output device receives the input as to whether to resume the parking operation when the brake operation on the brake input member is detected (see [0042]-[0048] of Akita). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Akita and Lavoie, as applied to claim 1 above, and further in view of Sakaguchi et al. (United States Patent Application Publication No. US 2020/0359547 A1) [hereinafter “Sakaguchi”].

Regarding claim 6, the combination of Akita and Lavoie, as applied to claim 1 above, does not expressly teach during the control of the parking operation, when the control device determines that the vehicle is in a state where a door is opened or a seat belt is released based on a detection result of the vehicle state detecting device, the control device stops the vehicle by executing the prohibition deceleration process, and thereafter, the control device allows the parking operation to resume when the control device determines that the vehicle is in a state where the door is closed and the seat belt is fastened based on the detection result of the vehicle state detecting device.

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Akita and Lavoie such that during the control of the parking operation, when the control device determines that the vehicle is in a state where a door is opened or a seat belt is released based on a detection result of the vehicle state detecting device, the control device stops the vehicle by executing the prohibition deceleration process, and thereafter, the control device allows the parking operation to resume when the control device determines that the vehicle is in a state where the door is closed and the seat belt is fastened based on the detection result of the vehicle state detecting device by using the release of the driver’s seat belt and the opening of the driver’s door as interruption conditions for interrupting the automatic parking assistance taught by Akita, in view of Sakaguchi, as Sakaguchi teaches doing so allows the vehicle to avoid a situation in which automatic driving is performed with no one riding in the vehicle (see [0094]). 

Regarding claim 7, the combination of Akita, Lavoie, and Sakaguchi, as applied to claim 6 above, teaches during the control of the parking operation, when the control device determines that the vehicle is in a state where a door is opened and a seat belt is released based on a detection result of the vehicle state detecting device, the control device cancels the parking operation (see [0094] of Sakaguchi, [0042]-[0044] of Akita, and the rejection of claim 6 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mizutani et al. (US 2018/0208245 A1) generally teaches:
A parking assist apparatus includes: a distance obtaining portion that obtains a movement distance from a current position of a vehicle to a parking target position; a vehicle speed calculating portion that calculates a target vehicle speed with a lapse of time until the vehicle reaches the parking target position, based on the movement distance, and a vehicle speed and acceleration and deceleration which are set in advance; a position calculating portion that calculates a movement target position of the vehicle in accordance with the time until the vehicle reaches the parking target position, based on the target vehicle speed with the lapse of time; and a controller that controls a vehicle running state such that the vehicle is moved to the movement target position at the target vehicle speed.

Mori et al. (US 2005/0270177 A1) generally teaches:
In a parking assist control apparatus for assisting a driver with parking a vehicle, when a brake control ECU detects that a door is open based on a detection signal from a door open/close sensor during parking assist control, the brake control ECU determines whether the open door is a door other than the driver side door. If the open door is a door other than the driver side door, the vehicle is automatically stopped, thus enabling occupant safety to be ensured.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669